EXHIBIT 99.2 FORM 51-102F3 Material Change Report Under Section 85(1) of the Securities Act (British Columbia) Under Section 118(1) of the Securities Act (Alberta) Form 27 Material Change Report Section 27(2) of the Securities Act (Ontario) ITEM 1.NAME AND ADDRESS OF COMPANY SEABRIDGE GOLD INC. (the "Issuer") 106 Front Street East, Suite 400 Toronto, ONM5A 1E1 ITEM 2.DATE OF MATERIAL CHANGE October 18, 2012 ITEM 3.NEWS RELEASE Issued October 18, 2012 and distributed through the facilities of CCN Matthews (Canadian Timely Disclosure). ITEM 4.SUMMARY OF MATERIAL CHANGE The Issuer entered into an agreement with a syndicate of Underwriters whereby the Underwriters have agreed to 1,100,000 flow-through common shares of the Company at an average price of $21.85 per Flow-Through Common Share for gross proceeds of $24.0 million. ITEM 5.FULL DESCRIPTION OF MATERIAL CHANGE The Issuer entered into an agreement with a syndicate of underwriters, led by Stonecap Securities Inc. and including Macquarie Capital Markets Canada Ltd. and Cormark Securities Inc. whereby the Underwriters have agreed to purchase, on a bought deal basis, 1,100,000 flow-through common shares of the Company at an average price of $21.85 per Flow-Through Common Share for gross proceeds of $24.0 million. The proceeds will be used for exploration and development at the Company’s KSM and Courageous Lake projects. The Offering is scheduled to close on or about November 21, 2012, and is subject to certain conditions including, but not limited to, the receipt of all necessary approvals, including the approval of the Toronto Stock Exchange, the NYSE, and the relevant securities regulatory authorities. Shares issued under this Offering are subject to a four month hold period ITEM 6. RELIANCE ON SUBSECTION 7.1(2) or (3) OF NATIONAL INSTRUMENT 51-102 This report is not being filed on a confidential basis. ITEM 7.OMITTED INFORMATION There are no significant facts required to be disclosed herein which have been omitted. ITEM 8.EXECUTIVE OFFICER Contact:Rudi Fronk, Chief Executive Officer Telephone:(416) 367-9291 ITEM 9.DATE OF REPORT October 18, 2012 Annex A Seabridge Gold Inc. TSX : SEA NYSE : SA October 18, 2012 08:00 ET Seabridge Arranges Flow-Through Financing of $24.0 Million TORONTO, CANADA(Marketwire - Oct. 18, 2012) - NOT FOR DISTRIBUTION TO U.S. NEWS WIRE SERVICES OR FOR DISSEMINATION IN THE U.S. (figures in U.S. dollars) Seabridge Gold Inc. (TSX:SEA)(NYSE:SA) (the "Company") announces that it has entered into an agreement with a syndicate of underwriters, led by Stonecap Securities Inc. ("Stonecap") and including Macquarie Capital Markets Canada Ltd. and Cormark Securities Inc. (collectively, the "Underwriters"), whereby the Underwriters have agreed to purchase, on a bought deal basis, 1,100,000 flow-through common shares (the "Flow-Through Common Shares") of the Company at an average price of $21.85 per Flow-Through Common Share (a 20% premium to today's closing price on the TSX) for gross proceeds of $24.0 million (the "Offering"). The gross proceeds from the Offering will be used for exploration and development at the Company's KSM and Courageous Lake projects. Seabridge Chairman and CEO Rudi Fronk noted that "this year's exploration program has discovered two new high-grade gold deposits, the Camp Zone at KSM and the Walsh Lake Zone at Courageous Lake. We have also had encouraging results from our search for a high-grade copper core at KSM. We intend to pursue these exciting developments with aggressive drill programs this winter and next summer. This financing enables us to commit the necessary resources for these programs which we expect to generate an increase in gold resources which will more than offset the share dilution involved.
